Case 2:17-cv-10310-VAR-SDD ECF No. 154 filed 09/13/19           PageID.2983     Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ARAB AMERICAN CIVIL RIGHTS
LEAGUE, et al.,

Plaintiffs,                                      Case No. 2:17-cv-10310-VAR-SDD

v.                                                   Hon. Victoria A. Roberts

DONALD TRUMP, et al.,                                Mag. J. Stephanie D. Davis

Defendants.


      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ SECOND NOTICE
                  OF SUPPLEMENTAL AUTHORITY
        The Government again asks this Court to follow the Fourth Circuit’s newly

 permissive approach to interlocutory appeals, rather than the longstanding,

 conventional approach to the final judgment rule that controls in the Sixth Circuit.

 As Plaintiffs have already explained at length, see ECF #149 at PageID 2965-66, the

 recent practice in the Fourth Circuit of affording expedited interlocutory relief to the

 Government is not the norm. In the Sixth Circuit, review under 28 U.S.C. § 1292(b)

 is appropriate “only in exceptional cases,” In re City of Memphis, 293 F.3d 345, 350

 (6th Cir. 2002), a high bar that is not met here.

        The Government contends that certification is warranted by precedent, but in

 fact the opposite is true. See ECF #149 at PageID 2965-66. The longstanding rule

 is that “‘a party is entitled to a single appeal, to be deferred until final judgment has
Case 2:17-cv-10310-VAR-SDD ECF No. 154 filed 09/13/19         PageID.2984     Page 2 of 4



 been entered.’” Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 712 (1996) (citation

 omitted).   “Routine resort to § 1292(b) requests would hardly comport with

 Congress’ design to reserve interlocutory review for ‘exceptional’ cases . . . .”

 Caterpillar Inc. v. Lewis, 519 U.S. 61, 74 (1996) (citations omitted). Indeed, the

 “supplemental authority” the Government relies on to try to meet its heavy burden

 of justifying a departure from the final judgment rule is merely a summary order that

 offers no analysis or explanation of its decision. See ECF #153-1.

       Moreover, whereas the Government in the IRAP case premised its application

 for a stay on what it called the “extraordinary breadth” of “expansive discovery”

 threatened in that case, including into “recommendations that were provided to the

 President by his Cabinet,”1 the narrow discovery requests at issue in this case provide

 no such basis for a stay. Plaintiffs have sought a single memo and responses to three

 additional document requests (all of which relate only to the pre-presidential period)

 and five straightforward interrogatories. Indeed, in seeking a stay in this case, the

 Government was entirely unable to support its claim of burden, instead relying on

 complete mischaracterizations of the relief that Plaintiffs have actually sought and

 ignoring that the relevant issues have been fully briefed for years. See ECF #146, at

 PageID 2931.


 1
  See IRAP, Defendants’ Petition for Permission to Appeal Pursuant to 28 U.S.C. §
 1292(b) and Motion for Stay of District Court Proceedings, ECF #2-1, at 21 (4th
 Cir. Aug. 30, 2019).

                                           2
Case 2:17-cv-10310-VAR-SDD ECF No. 154 filed 09/13/19          PageID.2985     Page 3 of 4



       Thus, as Plaintiffs have previously shown, there is no basis for the Court to

 certify an interlocutory appeal or issue a stay in this case. Plaintiffs are entitled to

 pursue their claims, and should be permitted to do so without further delay.




 Dated: September 13, 2019                                   Respectfully submitted,

 Counsel for Arab American Civil Rights League, American Arab Chamber of
      Commerce, Hend Alshawish, Salim Alshawish, and Fahmi Jahaf

  AYAD LAW, P.L.L.C.
  /s/ Nabih H. Ayad
  Nabih H. Ayad (P59518)
  645 Griswold St., Ste. 2202
  Detroit, MI 48226
  (313) 983-4600
  nayad@ayadlaw.com


 Counsel for American Civil Liberties Union of Michigan, Arab American and
  Chaldean Council, Arab American Studies Association, and Kaltum Saleh

  /s/ Miriam Aukerman                           /s/ Nishchay H. Maskay
  Miriam Aukerman (P63165)                      Jason C. Raofield (D.C. Bar
  American Civil Liberties Union                #463877)
  Fund of Michigan                              Nishchay H. Maskay (D.C. Bar
  1514 Wealthy SE, Suite 260                    #998983)
  Grand Rapids, MI 49506                        Covington & Burling LLP
  (616) 301-0930                                850 10th Street, NW
  maukerman@aclumich.org                        Washington, DC 20001
                                                (202) 662-6000
                                                nmaskay@cov.com




                                            3
Case 2:17-cv-10310-VAR-SDD ECF No. 154 filed 09/13/19      PageID.2986   Page 4 of 4




                          CERTIFICATE OF SERVICE

       This Response was filed on September 13, 2019, via the Court’s ECF

 system, which provides notice to all counsel of record.



                                                    /s/ Nishchay H. Maskay
                                                    Nishchay H. Maskay
                                                    (D.C. Bar #998983)
